Citation Nr: 1707646	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  15-41 014	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to November 4, 2015 and in excess of 40 percent thereafter.

2. Entitlement to an effective date earlier than October 17, 2013, for the award of service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut in which the RO granted service connection for bilateral hearing loss and assigned a 10 percent rating, effective October 17, 2013.  

In March 2016, the RO granted a 40 percent rating for bilateral hearing loss, effective November 4, 2015.

A motion to advance this appeal in the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

On April 11, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	                                                   J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


